Citation Nr: 1823666	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the rating for infectious hepatitis from 10 percent to 0 percent effective April 1, 1975, based on a finding of clear and unmistakable error (CUE) in a July 2012 rating decision was appropriate.  

2.  Entitlement to a compensable rating for infectious hepatitis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The April 2013 rating decision found CUE in a July 2012 rating decision that had found that the Veteran was in receipt of a protected 10 percent rating for his infectious hepatitis, effective November 24, 1971.  The April 2013 rating decision decreased the rating for infectious hepatitis from 10 percent to 0 percent effective April 1, 1975.

A notice of disagreement with the 0 percent rating was received in June 2013, a statement of the case was issued in July 2014, and a substantive appeal was received in August 2014.

The June 2013 notice of disagreement appears to raise the contention that there was CUE in a December 1974 rating decision that had decreased the Veteran's hepatitis rating from 10 percent to 0 percent effective April 1, 1975.  This contention was addressed in the July 2014 statement of the case and in the August 2014 substantive appeal.  However, the Board notes that this claim was never adjudicated in a rating decision.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appeal in the case at hand has arisen from an April 2013 rating decision.  The Board finds that one of the issues that was adjudicated in the April 2013 decision has not been addressed in a statement of the case.  Therefore, remand of this issue for the issuance of a statement of the case is necessary.

For background, this case has arisen in connection with the Veteran's claim of entitlement to an increased rating for infectious hepatitis.  He was originally granted service connection for residuals of infectious hepatitis in a March 1972 rating decision and was assigned a 10 percent rating effective November 24, 1971.

Following a December 1974 examination, the RO issued a December 1974 rating decision that reduced the hepatitis rating from 10 percent to 0 percent effective April 1, 1975.  The Veteran was notified of this decision in January 1975.  

In February 2012, the Veteran claimed entitlement to an increased rating for hepatitis infection.  

A July 2012 rating decision indicated that the Veteran had been in receipt of a 10 percent rating for infectious hepatitis since November 24, 1971.  It noted that a disability that has been continuously rated at or above any evaluation for 20 or more years cannot be reduced except upon a showing that such rating was based on fraud.  It therefore found that the Veteran had a 10 percent rating for infectious hepatitis that was protected under law.

In April 2013, the RO issued the rating decision that is the subject of the current appeal.  According to this decision, the December 1974 rating decision that had decreased the infectious hepatitis rating from 10 percent to 0 percent had been omitted or otherwise overlooked when the RO had issued the July 2012 rating decision.  Therefore, the July 2012 rating decision's finding that the Veteran had been in receipt of a protected 10 percent rating for infectious hepatitis was clearly and unmistakably erroneous.  As such, the RO determined that the proper evaluation should have been 0 percent effective April 1, 1975, as determined by the December 1974 rating decision.  

The April 2013 rating decision also determined that a rating in excess of 10 percent was not warranted because the Veteran's hepatitis is nonsymptomatic.  

The Veteran filed a notice of disagreement with this decision in April 2013 in which he requested a higher rating.  He also noted that the rating should be 10 percent or higher based on the rules at the time of the November 24, 1971, rating decision.  He stated that the rating should never have been reduced to 0 percent, and this was clear and unmistakable error on VA's part.  

As noted in the Introduction, the Veteran's allegation that there was clear and unmistakable error in the December 1974 rating decision is being referred to the RO for initial adjudication.  That particular claim is therefore not for consideration at this time.  

Lost in the allegations of CUE in the December 1974 claim, however, is that the Veteran has actually filed a notice of disagreement with the April 2013 rating decision's determination that there was CUE in the July 2012 rating decision (which had found that the Veteran was in receipt of a protected 10 percent rating for hepatitis).  That is, the Veteran has challenged the April 2013 determination that there was CUE in the July 2012 rating decision.  The statement of the case that was issued following the notice of disagreement does not address this particular question.  Therefore, a remand for the issuance of a statement of the case is warranted.

The issue of entitlement to an increased rating for hepatitis is inextricably intertwined with the claim that is being remanded, as adjudication of that claim may impact the adjudication of the increased rating claim.  The increased rating claim must therefore be remanded pending the resolution of the other claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the question of the propriety of the April 2013 rating decision's reduction of the rating for infectious hepatitis from 10 percent to 0 percent effective April 1, 1975, based on a finding of CUE in a July 2012 rating decision.  

The Veteran is advised that he must file a notice of disagreement and, after the issuance of a statement of the case, file a substantive appeal in order to perfect an appeal of this particular claim.  

2.  Following completion of the above, and any additional development that is deemed appropriate, readjudicate the issue of entitlement to an increased rating for hepatitis.  If any benefit that is sought remains denied, issue the Veteran and his representative a statement of the case and return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


